—In a proceeding pursuant to RPAPL article 7 to recover possession of real property, CIA Food Marts, Inc., appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), dated March 23,1998, which, inter alia, granted the petitioner’s motion for summary judgment on the petition.
Ordered that the order is affirmed, with costs.
*638The appellant failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the petitioner was entitled to terminate the appellant’s lease based upon the appellant’s default in paying its share of the subject property’s real estate taxes pursuant to the terms and provisions of the lease and the lease modification agreement. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.